IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1990-06


ROBBIE LYNN NEWBY, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

WOOD  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of possession of marihuana in an amount greater than
four ounces, but less than five pounds.  The trial court assessed his punishment at
confinement for ten years and a fine of $1,000.  The Court of Appeals affirmed the
conviction. Newby v. State, 169 S.W.3d 413 (Tex. App. -- Texarkana 2005).  Appellant's
petition for discretionary review was struck for non-compliance with the Texas Rules of
Appellate Procedure on April 25, 2007.  See Tex.R.App.P. 68.4(i).  Appellant has filed a
motion for rehearing requesting this Court to consider his original petition for
discretionary review along with the court of appeals' opinion, as the redrawn petition, due
to circumstances beyond his control that prevent his copying and filing another petition. 
Appellant's motion for rehearing is granted.  His redrawn petition will be filed on June 6,
2007, and will be considered in accord with Tex.R.App.P. 68.

Delivered June 6, 2007
Do not publish